Case 2:19-cr-00150-SPC-NPM Document 38 Filed 12/11/19 Page 1 of 1 PagelD 181

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the
Middle District of Florida

 

United States of America z
= ™m™
v. ) oO 2
) Case No, 28:19-cr-150-FtM-38NRM SS
ALEX JARED ZWIEFELHOFER and ) a fn * nam
CRAIG AUSTIN LANG ) ao 73 =m
“AA c 2m
) aa me g<
Defendant 72 1 oe i
5 2 BU
ARREST WARRANT 5 2
>
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ALEX JARED ZWIEFELHOFER
who is accused of an offense or violation based on the following document filed with the court:

O Superseding Information 0 Complaint

QO Indictment rf Superseding Indictment CG Information
O Violation Notice © Order of the Court

O Probation Violation Petition C Supervised Release Violation Petition

This offense is briefly described as follows:

Ct. 1 - 18 U.S.C. § 1951{a) - Conspiracy to Interfere with Commerce by Violence; Ct. 2 - 18 U.S.C. § 1951(a) -
Interference with Commerce by Robbery; Ct. 3 - 18 U.S.C. §§ 924(c)(1}(A)(iii), (0) - Conspiracy to Use a Firearm During a
Crime of Violence; Ct 4. - 18 U.S.C. §§ 924(c)(1)(A}(iii), (j) - Use and Discharge of a Firearm During and.in Relation to a
Crime of Violence which resulted in the Death of a Person; Ct. 5 - 18 U.S.C. § 956(a)(1) - Conspiracy tock, Kidaap, or

Maim Persons in a Foreign Country; Ct. 6 - 18 U.S.C. § 960 - Violation of the Neutrality Act.

  

Date: 12/04/2019

City and state: _ Fort Myers, Florida Elizabeth Warren, U.S. Distti¢t:Clerk,
Printed name and title om =

 

Return

This warrant was received on (date) lk 3: -f G , and the person was arrested on (date) P-L -/ g

at (city and state)

Date: 12-10 S' 9 2

. Arresting officer's signature

Klin Gol Oy

Printed name and title

 

 

 

 

 
